COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        J.B. v. The State of Texas for the Best Interest and Protection
                            of J.B

Appellate case number:      01-19-00037-CV

Trial court case number:    I262843

Trial court:                Probate Court No. 3 of Harris County

        This is an appeal from an order to administer psychoactive medication. See TEX.
HEALTH & SAFETY CODE ANN. §§ 574.106, 574.108. The trial court has appointed Tom
Zakes to represent appellant, and appointed counsel signed the notice of appeal filed in
this proceeding. See id. § 574.105(1); see also TEX. R. APP. P. 6.1(a). Appellant has not
filed a brief or otherwise responded to this Court’s late-brief notice, issued on March 7,
2019.
      Accordingly, appellant’s brief is due to be filed no later than 10 days from the
date of this order. If a brief is not filed as directed, we may abate this appeal and
remand the case to the trial court to determine whether appellant wishes to pursue
his appeal and whether substitute counsel should be appointed to represent
appellant on appeal.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                     Acting Individually          Acting for the Court


Date: ___March 28, 2019_




                                              1